PER CURIAM
Defendant appeals a judgment of conviction for possession of a Schedule II controlled substance, former ORS 475.992 (2003), renumbered as ORS 475.840 (2005), and assigns error to the trial court’s denial of his motion to suppress evidence of possession of methamphetamine. Defendant argues that the evidence was obtained through exploitation of an unlawful stop in violation of Article I, section 9, of the Oregon Constitution. The state concedes that, under State v. Hall, 339 Or 7, 115 P3d 908 (2005), the trial court erred in denying the motion to suppress. We agree and accept the state’s concession.
Reversed and remanded.